DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	Applicant’s amendment filed 01/03/2022 overcomes the following objection(s)/rejection(s): 
The claim objection of claim 2 has been withdrawn in view of Applicants amendment. 
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
As per Applicants argument regarding the double patenting rejection, the Examiner notes that the double patenting rejection is maintained and still applicable for amended claims 2-10 and 12-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 9, 17 of U.S. Patent No. 10,939,085 B2 in view of Li et al., (U.S. Pub. No. 2019/0124313 A1; herein referenced as Li’13). See below for claim analysis of at least claim 9. 
As per claim 9, Li teaches an apparatus comprising: a micro lens array (a micro lens array; claim 1); at least one processor (at least one processor to; claim 1)to: determine a first position of a first pupil of a viewer (an eye tracker to provide eye location information; claim1 and “wherein the eye tracker is a pupil tracker to track one or more pupils; and the eye location information includes pupil location; claim 6), determine a second position of a second pupil of the viewer (claim 1 and claim 6); render, for presentation on a display, at least one of a color plus depth image or a light field image based on the first position of the first pupil and the second position of the second pupil ( at least one of render or capture at least one of a color plus depth image or a light field image, convert the at least one of color align a first eye box with the first position of the first pupil; align a second eye box with second position of the second pupil; wherein the first eye box has a first apparent height relative to the display and the second eye box has a second apparent height relative to the display, the second height different than the first height; and cause backlight to be steered through the micro lens array and alternatingly through the first eye box and the second eye box.
However, Li’13 teaches align a first eye box with the first position of the first pupil ([0028], [0044] [0051] and fig 7); align a second eye box with second position of the second pupil ([0028]. [0044], [0051] and fig. 7); wherein the first eye box has a first apparent height relative to the display and the second eye box has a second apparent height relative to the display, the second height different than the first height ([0050-0051] and fig. 7) and cause backlight to be steered through the micro lens array and alternatingly through the first eye box and the second eye box ([0024] and fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li’13 with Li for the benefit of improving image quality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486